Title: To Thomas Jefferson from Samuel Stackhouse, 27 January 1809
From: Stackhouse, Samuel
To: Jefferson, Thomas


                  
                     
                     His Excellency Thos Jefferson 
                        President of the United States
                     
                     Savannah Jany 27. 1809
                  
                  It has pleased God in the course of his nature & Providence to remove from the World the late military agent for the state of Georgia, Levi Shefftall Esqr.; consequently there will be a vacancy in the office which he held, to be fill’d up by the discretion of your excellency. I have therefore resolved on offering myself for your election: with a hope that you will pardon my obtrusion on your goodness in making an application alone through the medium of the party to be interested & benefitted, to the high dispensing power of our government in such cases. More for the information of your excellency, than to set forth any claim to your notice or attention I would inform you that I am a native American of the state of Pensylvania but a resident of this place since my youth. That I have been regularly brought up to mercantile pursuits...In which I am now engaged, but with rather sorrow prospects before me. The wheel of fortune has generally cast me at the bottom, in most of my strivings in mercantile life—I have a bosom partner in the joys & sorrows of my situation with a young offspring that promise happiness at least to our parental feelings & affection. As I am yet verging to the meridian of Life I feel desirous to exert myself in the several duties which I owe to my country, my family & myself. My qualifications for the office which I would apply for, I presume would be acceptable. My standing in society, habits of Life &c. perhaps would not be objectionable. Your excellency might satisfy yourself on those heads. and if you think that the public Weal may be advanced in a measurable proportion by conferring on me the appointment, you will bestow on me a personal favour, which I will sedulously endeavour to become worthy of.
                  As you have from choice limited your public labours in your present distinguished situation, to a very short period of coming time, permit me to wish you every happiness which this world can afford: may the sweets of retirement add to your intellectual felicity, by carrying with it a consciousness that your talents & services have been scrupulously directed to your countrys good, & the happiness of the American People.
                  With consideration of high Respect I remain Your Excellencys: Mo. obed Servt.
                  
                     Saml. H Stackhouse.
                  
               